DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed on 11/03/2021 has been entered.  Claim 2 is cancelled.  Claims 1, 7, 19 and 20 are amended.  Claims 1 and 3-20 are currently pending.
Regarding the 112 rejections to claims 1, 7, 19 and 20 the amendment to the claims overcomes the rejections.  The 112 rejections to claims 11, 12 and 16 are maintained.
Regarding the Double Patenting Rejection, the terminal disclaimer filed on 11/03/2021 overcomes the rejection.
References cited but not appearing in any current Form 892 may be found in previous Form ‘892s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 11/03/2021 have been fully considered but they are considered moot.  Independent claims 1 and 20 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Applicant argues that there is no support provided in the rejection that the anterior shell defines a peak positioned medial of the longitudinal axis of the footplate; only an 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 11, line 2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as –less than 0.4 times--.

The term “about” in claim 16, line 2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as --between 40% and 60% of an overall length--.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Dar (US 2009/0177131).

    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale

having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1) 




    PNG
    media_image2.png
    673
    576
    media_image2.png
    Greyscale

and defining a peak (see annotated Fig. 1 above) positioned medial of the longitudinal axis of the footplate (see annotated Figs. 1  and 3 above where the longitudinal axis is along a side of the footplate which is lateral to the peak); wherein the posterior strut 130, 147  is positioned laterally relative to the longitudinal axis (see annotated Fig. 1 above) and a center of the 

    PNG
    media_image3.png
    707
    609
    media_image3.png
    Greyscale



	Shlomovitz does not disclose wherein the peak is arranged to correspond to a tibial crest and tibial tuberosity of a user.
	Dar teaches an analogous orthosis 150 (Figs. 1 and 6) comprising an analogous securing device 50, 114, 60 (semi-rigid frame, internal soft layer 114 and external soft layer 60, [0167]) including an analogous anterior shell 50 having a rigid or semi-rigid configuration, the analogous anterior shell defining a peak 26, 22 wherein the peak is arranged to correspond to a tibial crest and tibial tuberosity of a user ([0183]-[0184]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to that the peak of the securing device of the orthosis of Shlomovitz is arranged to correspond to a tibial crest and tibial tuberosity of a user, as taught by Dar, in order to provide an improved orthosis that assists with placement of the orthosis (Dar, [0183]-[0184]).
Regarding claim 5, Shlomovitz in view of Dar further discloses wherein the securing device comprises a sleeve 145 (Shlomovitz Fig. 1) connecting the posterior strut 130 and the anterior shell 146 (Shlomovitz [0100]) and arranged to radially compress against an outer surface of a leg of a user (Shlomovitz Fig. 1, sleeve capable of this intended use), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1).
Regarding claim 10, Shlomovitz in view of Dar further discloses wherein a thickness of the footplate through a first deflection zone defined along a length of the footplate 110 is tapered (Shlomovitz, Fig. 4B) to direct flexing of the footplate toward under heads of 
Regarding claim 13, Shlomovitz in view of Dar further discloses wherein the footplate comprises a supportive zone posterior of the first deflection zone (see annotated Shlomovitz Fig. 4B below),

    PNG
    media_image4.png
    300
    552
    media_image4.png
    Greyscale

the supportive zone having a rigidity arranged to limit or resist involuntary plantarflexion of the foot of a user (heel portion less flexible to bending than ball portion, Shlomovitz, [0093]; claimed structure is disclosed which is capable of this intended use).
	Regarding claim 14, Shlomovitz in view of Dar further discloses wherein the supportive zone is arranged to extend under a center of mass of the foot of a user (Shlomovitz Fig. 4B, supportive zone in the heel portion 111 is arranged to extend under a center of mass of the foot of the user; claimed structure as disclosed is capable of this intended use).
	Regarding claim 15, Shlomovitz in view of Dar further discloses a second deflection zone defined along a length of the posterior strut proximal of the connecting portion 120, the 
	Regarding claim 16, Shlomovitz in view of Dar further discloses wherein the second deflection zone extends approximately 60% of an overall length of the posterior strut (see Shlomovitz, Fig. 1; length of strut that lacks connector 120 portion is approximately 3/5th of the entire length of the strut which falls within the claimed range of between about 40% and about 60% of an overall length of the posterior strut).  
	Regarding claim 17, Shlomovitz in view of Dar further discloses a forefoot portion curving or angling upwardly from the midfoot portion of the footplate toward a toe end (Shlomovitz, Fig. 3).
Regarding claim 18, Shlomovitz further discloses wherein the connecting portion is integral to the posterior strut (Shlomovitz, [0096]) and defines a curved profile (Fig. 1) in a heel area of a user [0097].
Regarding claim 19, Shlomovitz in view of Dar further discloses wherein the connecting portion is a separate member from the posterior strut and the heel portion of the footplate (Shlomovitz, [0096]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Dar (US 2009/0177131) and in further view of Hinds (US 2014/0121579).

Shlomvitz in view of Dar does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 below).

    PNG
    media_image5.png
    577
    425
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Shlomovitz in view of Dar a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Dar (US 2009/0177131) and in further view of Hu (US 2011/0146032).
Regarding claim 4, Shlomovitz in view of Dar discloses the invention as described above according to claim 1.
Shlomovitz in view of Dar further discloses wherein the securing device includes a strap member 142 (straps 142, Shlomovitz, [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130] is connected to the securing device 141 [U-shaped support brace 141, Shlomovitz, Fig. 3] and is connected to anterior shell 146 [Shlomovitz, Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130  is connected (Shlomovitz, Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Shlomovitz in view of Dar does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  including a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
.
Claims 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Dar (US 2009/0177131) and in further view of Ingimundarson (2005/0054959).
Regarding claim 6, Shlomovitz in view of Dar discloses the invention as described above according to claim 1.
Shlomovitz in view of Dar does not expressly disclose wherein the footplate defines a line of progression extending from the heel portion through the midfoot portion.
Ingimundarson teaches an analogous footplate for use with an analogous orthosis 200 (Figs. 21, [0097]) wherein the footplate defines a line of progression 124 extending from the heel portion through the midfoot portion (Fig. 16. [0074]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz in view of Dar to defines a line of progression extending from the heel portion through the midfoot portion, as taught by Ingimundarson, in order to guide the gait pattern to follow a more normal line of progression ([0074]).
Regarding claim 7, Shlomovitz in view Dar and in further view of Ingimundarson discloses the invention as described above according to claim 6 wherein the connecting portion 

    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale

and obliquely oriented relative to a rotation axis of an ankle (see annotated Fig. 1 above; as ankle rotates from side to side it is oblique to posterior strut and connecting portion) to accommodate a defined rotation of the foot and the longitudinal axis of the footplate relative to the line of progression during gait (the disclosed structure of the combination of Shlomovitz, Dar and Ingimundarson is capable of performing the intended use).



    PNG
    media_image6.png
    296
    621
    media_image6.png
    Greyscale

comprises the foot being externally rotated relative to the line of progression (disclosed structure is capable of the intended use
Regarding claim 9, Shlomovitz in view of Dar and in further view of Ingimundarson discloses the invention as described above according to claim 8 wherein the connecting portion is integral to the posterior strut (Shlomovitz, [0096]).  
Regarding claim 11, Shlomovitz in view of Dar discloses the invention as described above according to claim 10.
Shlomovitz in view of Dar does not disclose wherein a thickness of the first deflection zone along a forefoot portion of the footplate is less than about 0.4 times a thickness of the footplate along the heel portion.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz in view of Dar to provide a thickness of the first deflection zone along a forefoot portion of the footplate that is 0.20 a times a thickness of the footplate along the heel portion ( a value that falls in the claimed ranged of less than about 0.4 times a thickness of the footplate along the heel portion) as taught by Ingimundarson, in order to provide an improved orthosis that facilitates roll over of the footplate ([0104]).  
Regarding claim 12, Shlomovitz in view of Dar discloses the invention as described above according to claim 10.
Shlomovitz in view of Dar does not disclose wherein a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate
Ingimundarson teaches an analogous footplate 114 for use with an analogous orthosis 200 (Figs. 21, [0097]) and an analogous first deflection zone 220 (Fig. 22) and an analogous heel portion 230 wherein a thickness of the first deflection zone varies by more than about 40% 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Shlomovitz in view of Dar to provide a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate, as taught by Ingimundarson, in order to provide an improved orthosis that facilitates that facilitates roll over of the footplate ([0104]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlomovitz (US 2008/0300525) in view of Dar (US 2009/0177131), in view of Hinds (US 2014/0121579) and in further view of Hu (US 2011/0146032).
	Regarding claim 20, Shlomovitz  discloses an orthosis 100 comprising a footplate 110 (see annotated Fig. 1 below) having a heel portion 111, a midfoot portion (annotated Fig. 1), a longitudinal axis (annotated Fig. 1)


    PNG
    media_image1.png
    604
    547
    media_image1.png
    Greyscale

 extending between the heel and midfoot portions; a posterior strut 130, 147 (elongate member 130, rivet 147) having a connecting portion 120 (elongate-member-fastener 120  may include a connector 150 that may include a base 151, annotated Fig. 1, [0096], [0110]) connected to the heel portion 111 ([0096])  connected to the heel portion 111 ([0096]) of the footplate and extending upwardly therefrom (annotated Fig. 1); and a securing device 141 (U-shaped support brace 141, [0099]) attached to the posterior strut 130, 147 the securing device 

    PNG
    media_image2.png
    673
    576
    media_image2.png
    Greyscale


and defining a peak (see annotated Fig. 1 above) positioned medial of the longitudinal axis of the footplate (see annotated Figs. 1 and 3 above where the longitudinal axis is along a side of the footplate which is lateral to the peak); Docket No. 19793.466.1.152/53wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate (see annotated Figs. 1 and 3 above where the longitudinal axis is along a side of the footplate which is lateral to the peak); wherein the securing device includes a strap member 142 (straps 142, [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130, 147] is attached to the securing device and strap member 142 connects securing device to itself therefore connecting securing device [anterior shell] to the posterior strut); wherein the securing device comprises a sleeve 145 (Fig.1) connecting the posterior strut 130, 147 and the anterior shell 146 ([0100]) and arranged to radially compress against an outer surface of a leg of a user (Fig. 1; sleeve capable of this intended use), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1),
	wherein the posterior strut 130, 147  is positioned laterally relative to the longitudinal axis (see annotated Fig. 1 above) and a center of the posterior strut corresponds to the peak of the anterior shell (brace 141 [securing device] may be mechanically coupled via its outer front part 146 to the end part of the elongate member 130 by leg holder fasteners such as rivet 147; as the elongate member 130, 147 [strut] extends across the outer front member [securing device] it follows that a center of it which extends across the front member is beneath the peak which is defined by the outer front member and thus corresponds to it; see annotated Fig. 1 below).

    PNG
    media_image3.png
    707
    609
    media_image3.png
    Greyscale


	Shlomovitz does not disclose wherein the peak is arranged to correspond to a tibial crest and tibial tuberosity of a user.
	Dar teaches an analogous orthosis 150 (Figs. 1 and 6) comprising an analogous securing device 50, 114, 60 (semi-rigid frame, internal soft layer 114 and external soft layer 60, [0167]) including an analogous anterior shell 50 having a rigid or semi-rigid configuration, the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to that the peak of the securing device of the orthosis of Shlomovitz is arranged to correspond to a tibial crest and tibial tuberosity of a user, as taught by Dar, in order to provide an improved orthosis that orthosis that assists with placement of the orthosis (Dar, [0183]-[0184]).
Shlomovitz in view of Dar discloses the invention as described above.
Shlomovitz in view of Dar does not disclose a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 below).

    PNG
    media_image5.png
    577
    425
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Shlomovitz in view of Dar a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 


Shlomovitz in view of  Dar and in further view of Hinds further discloses wherein the securing device includes a strap member 142 (straps 142, Shlomovitz [0101]) connecting the anterior shell to the posterior strut (posterior strut [elongate member 130, 147] is connected to the securing device 141 [U-shaped support brace 141, Shlomovitz, Fig. 3] and is connected to anterior shell 146 [Fig. 1] and strap member 142 connects one end of securing device 141 to which posterior strut 130, 147  is connected (Shlomlovitz, Fig. 3) to another end of the securing device connected to anterior shell thereby connecting the anterior shell to the posterior strut).
Shlomovitz in view of Dar and in further view of Hinds does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  including a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap member of the orthosis of Shlomovitz in view of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786